Warner, J.,
dissenting.
This was an action brought by the plaintiffs against the Superintendent of the Western and Atlantic Railroad, to recover the value of eight bales of cotton alleged to have been delivered by the plaintiffs to the defendant at Atlanta, to be transported to Schaefer & Company, New York, which were lost. The original railroad receipt given for the cotton was also lost; there was a substituted receipt offered in evidence, signed by the agent of the road, dated 1st November, 1865, headed: Western and Atlantic, East Tennessee and Virginia, Virginia and Tennessee, and Orange and Alexandria Railroads, through freight contract, for thirty-seven bales of cotton, consigned by McDaniel & Strong to A. C. Schaefer & Company, New York. One of the plaintiffs testified, that the cotton was delivered to the Western and Atlantic Railroad for transportation to their agent in New York, that eight bales of the cotton had never been received there, by their agent. Baugh, the then Superintendent of the road, testified, that at the time the cotton was shipped, he had made an agreement with the intermediate roads from Atlanta to New York, for through rates of freight on cotton, and that this was a through freight contract. The Court charged thegury “that it was competent for the defendant to contract to deliver goods beyond the terminus of its road, and if the defendant did make a special contract to deliver the cotton *654in New York, lie would be liable for any loss that occurred beyond the terminus of his road or after delivery to the next connecting road.” To which charges of the Court, the defendant excepted. Under the provisions of the 975th section of the Code, the Superintendent of the Western and Atlantic Railroad had the power and authority to make a contract with the shipper for the transportation and delivery of goods beyond the terminus of its road: 25th Georgia Reports, 228. The 2058th section of the Code regulates the liability of connecting railroads in this State, when the goods are intended to be transported over more than one railroad, to the consignee thereof; that is to say, if goods are shipped from New York to Macon, via Western and Atlantic Railroad, and should be lost between Chattanooga and Macon, and the consignee should sue the Western and Atlantic Railroad for them, and prove the receipt of the goods by the latter road, it would be a good defense to show that the goods had been safely transported over that road, and delivered in good order to the Macon and Western Road. By the 2040th section of the Code, which adopts the common law rule, the carrier is liable for the loss of the goods, unless it was occasioned by the act of God, or the public enemies of the State. If the Western and Atlantic Railroad had received goods at Chattanooga to be transported to Macon, and the same had been lost, and that road had been sued by the consignee thereof, for the goods, it would not have been a good defense under the common law rule, to have shown that the goods had been delivered to the Macon and Western, a connecting road; but the 2058th section of the Code changes that common law liability so far as to allow the Western and Atlantic Railroad to show that the goods were delivered to the connecting road in good order, and makes the last company, receiving the goods in good order, responsible to the consignee therefor; that is the legal effect of the 2058th section of the Code. But if the Western and Atlantic Railroad makes a special contract with the shipper, that he will transport his goods from *655Atlanta to New York, and the goods are lost beyond the terminus of this road, the defendant would be liable on his contract of bailment, for the loss of the goods. “Bailment to deliver, is a delivery of goods in trust upon a contract expressed or implied, that the trust shall be faithfully executed on the part of the bailee. If money or goods be delivered to a common-carrier, to carry from Oxford to London, he is under a contract in law to pay or carry them to the person appointed:" 2d Blackstone Commentary, 451-2; 3d Blackstone Commentary, 163; Code, 2032. The responsibility of the carrier commences with the delivery of the goods to himself or his agent, and ceases with their delivery at destination according to the direction of the person sending, or according to the custom of the trade: Code, section 2044. There is sufficient evidence in the record in this case, of an express contract on the part of the road to transport and deliver the cotton in New York, the point of destination, to authorize the charge of the Court to the jury, and the jury, by their verdict, having found that there was such a special contract, under that evidence, a new trial ought not to be granted.